DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        FERRIS VAUGHNER,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D19-3123

                             [April 15, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Bernard I. Bober, Judge; L.T. Case No. 18-190CF10A.

   Carey Haughwout, Public Defender, and David John McPherrin,
Assistant Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Allan R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, KLINGENSMITH and ARTAU, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.